In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of (1) an order of the Supreme Court, Kings County, dated January 24, 1979, as granted plaintiffs motion for a protective order with respect to certain interrogatories, and (2) a further order of the same court, dated March 29, 1979, as, upon reargument, adhered to the original determination. Appeal from the order dated January 24, 1979, dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated March 29, 1979 modified by adding thereto, immediately after the provision that the original determination is adhered to, the following: "except that the motion for a protective order is denied as to interrogatory numbered 23.” As so modified, said order affirmed insofar as appealed from, without costs or disbursements. Plaintiffs time to answer Interrogatory No. 23 is extended until 20 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. We do not approve of Special Term’s failure to advance any reasons in support of *595its determination. The information sought to be elicited by interrogatory numbered 23 will not prejudice the plaintiff or compromise any of its trade secrets. Furthermore, such information is material to the determination of plaintiff’s claim of special damages. Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.